Citation Nr: 1205588	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied service connection for hemorrhoids and a stomach disorder.

The Veteran appealed that decision to the Board, which continued the denial of service connection for a stomach disorder and remanded the Veteran's hemorrhoids claim for further development in December 2009.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's denial of service connection for a stomach disorder in July 2011 and remanded it for readjudication.

The Veteran's claim for service connection for hemorrhoids underwent further development consistent with the Board's December 2009 remand.  The matter then returned to the Board, which continued the denial in a March 2011 decision.  The Veteran then submitted additional service records which possibly related to his service connection claim for hemorrhoids.  Therefore, the Board vacated its March 2011 decision in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) (2011).  

In this case, the Veteran submitted additional statements in support of his claim, as well as copies of authorizations for the receipt of supplies from his time in service.  In November 2011, the Veteran submitted a response form indicating that he wished to have his claims sent back to the AOJ for review of his newly submitted evidence.  Therefore, the case will be remanded.

In the recently submitted statements, the Veteran also indicated that he had received additional treatment from a VA Medical Center in February 2010 and March 2010.  Those records have not been associated with the claims file.  Therefore, on remand, the RO/AMC should obtain those records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's VA treatment records from February 2010 through the present and associate them with the claims file.

2.  The RO/AMC should also conduct further development that is warranted as a result of any additional evidence obtained as a result of this remand.

3.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



